On November 29,1995, it was the judgment of the Court that the defendant is guilty of violating the terms and conditions of the deferred imposition of sentence dated February 5,1992, and the deferred imposition of sentence is hereby revoked; That the defendant shall be committed to the custody of the Montana Department of Corrections and Human Services for appropriate placement into a community-based program, facility or state correctional institution for a period of ten (10) years on each of the felonies, and six (6) months on each of the misdemeanors, all to be served concurrently *52with one another. The defendant shall receive credit of 142 days for jail time served prior to this sentencing. The Court recommends the defendant be placed at a pre-release center, and further recommends the defendant not be considered for release until arrangements have been made to address conditions and obligations set forth in the original judgment of February 5, 1992.
DATED this 4th day of June, 1996.
On May 23,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 23rd day of May, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Gabriel Ingersoll for representing himself in this matter.